United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2809
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Byron Scott Saul,                        * District of Nebraska.
                                         *
             Appellant.                  *     [UNPUBLISHED]
                                    ___________

                            Submitted: June 5, 2001
                                Filed: June 12, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Byron Scott Saul pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g), and was sentenced to 96 months of imprisonment and
3 years of supervised release. On appeal, he challenges the district court’s1 imposition
of an enhancement for using the firearm in connection with another felony, and the
court’s assessment of his criminal history.




      1
        The Honorable William G. Cambridge, United States District Judge for the
District of Nebraska, now retired.
       We first conclude that the district court did not clearly err in applying the
enhancement under U.S.S.G. § 2K2.1(b)(5). See United States v. Rohwedder, 243
F.3d 423, 428 (8th Cir. 2001) (standard of review). The evidence presented at
sentencing supported the court’s conclusion that Saul’s conduct satisfied the elements
of the Nebraska felony of terroristic threats. See Neb. Rev. Stat. § 28-311.01 (1995);
State v. Tillman, 511 N.W.2d 128, 134 (Neb. Ct. App. 1993).

       Second, we conclude that the district court did not clearly err in assessing
criminal history points for a 1981 theft conviction. See United States v. Levi, 229 F.3d
677, 679 (8th Cir. 2000) (standard of review). The evidence presented at sentencing
supported the court’s determination that, within fifteen years of the date of his
commission of the instant offense, Saul was serving a parole-revocation sentence
arising from the theft conviction. See U.S.S.G. § 4A1.2(e)(1) and (k)(2)(B).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-